CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-215 and 03-267, concluding that RUSSELL G. CHEEK of TOMS RIVER, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (failure to turn over client files), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RUSSELL G. CHEEK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective December 29, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.